                                      UNITED STATES BANKRUPTCY COURT
                                       EASTERN DISTRICT OF MICHIGAN
                                          SOUTHERN DIVISION-FLINT

IN RE:                                                                   CHAPTER 13
         DAVID MILLER                                                    CASE NO: 19-30948
                Debtor                                                   JUDGE JOEL D. APPLEBAUM
                                  /

                     DEBTOR’S CHAPTER 13 CONFIRMATION HEARING CERTIFICATE
                           [To be completed fully; otherwise the case will be dismissed
                           per paragraph 3 of the Chapter 13 Case Management Order]

         At the next confirmation hearing in this case, the debtor intends to: [Check ONE of the following]
         1. ___ Request confirmation of the debtor’s plan, because all timely objections of creditors and the trustee have
         been resolved. I have emailed to the trustee a proposed order confirming the plan, as required in paragraph 2 of
         the Chapter 13 Case Management Order.

         2. ___ Request confirmation of the debtor’s plan, even though all timely objections have not been resolved. I
         have emailed to the trustee a proposed order confirming the plan, as required in paragraph 2 of the Chapter 13
         Case Management Order. The parties are at an impasse in attempting to resolve these objections despite all
         reasonable efforts. The following are: (a) the parties whose timely objections have not been resolved; (b) their
         unresolved objections; and (c) the legal and factual issues that must be resolved by the Court in connection with
         confirmation:

                 Trustee Objections:
                 Issues:         17 & 18 Tax Returns or Affidavit
                                 Verification of Social Security for son
                                 Missing Bank statements from Chase (Feb & March)
                                 Recorded Mortgage                                               Sent 7.10.19
                                 Current SEV                                                     Sent 7.10.19

                 Creditor # 1: Specialized Loan Servicing LLC
                 Objections: Pre-petition Arrears

         3. X Request an adjournment of the confirmation hearing to September 17, 2019, due to the following good
         cause: Amend plan according to arrearages stated in mortgage proof of claim.

         4. ___ Dismiss the case. [The Court will enter an order of dismissal and the case will be removed from the
         docket.]
         5. ___ Convert the case to chapter 7. [The Court will enter an order of conversion to chapter 7 and the case will
         be removed from the docket.]
         6. ___ Re-convert the case to chapter 7. [The case will remain on the docket and parties will have an opportunity
         to be heard.]

         Date: July 10, 2019                                             /s/ David W. Brown
                                                                         David W. Brown P58113
                                                                         S. Christopher Hunter P69699
                                                                         Attorney for Debtor(s)


            19-30948-jda       Doc 31     Filed 07/12/19      Entered 07/12/19 13:26:12          Page 1 of 1
